Citation Nr: 0113809	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to March 
1952.  

The appeal arises from the December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, finding that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a nervous disorder.  As will be explained in 
the Remand below, the Board of Veterans Appeals (Board) will 
not accept this characterization of the issue.  

The Board notes that in his March 1995 VA Form 9 the veteran 
had requested a hearing before a member of the Board at the 
RO.  A Board hearing at the RO in Newark, New Jersey, was 
accordingly scheduled for June 10, 1996, and a letter 
informing the veteran of that pending hearing was sent to the 
veteran at his last known address of record in May 1996.  The 
veteran's daughter contacted the RO on June 6, 1996, to 
inform that the veteran was canceling that hearing, and that 
he was requesting rescheduling the hearing.  The veteran was 
thereafter scheduled for a hearing before a member of the 
Board at the RO in Newark, New Jersey, on March 29, 2001.  A 
letter informing the veteran of that pending hearing was sent 
to the veteran at his last known address of record in 
December 2000.  The veteran failed to appear for that 
hearing.  The veteran submitted a motion by letter in April 
2001 requesting an additional hearing before a member of the 
Board at the RO in Newark, New Jersey.  The undersigned Board 
member in a May 2001 letter denied the veteran's motion based 
on the absence of good cause.  


REMAND

Service connection for a psychiatric disorder was denied by 
the RO in an October 1984 rating action.  There is nothing in 
the claims folder to indicate that the veteran was ever 
informed of this determination and of his appellate rights.  
In November 1985 the veteran again claimed service connection 
for a psychiatric disorder.  The RO advised him in a December 
1985 letter that service connection for a nervous condition 
was previously denied and that no further action would be 
taken unless he submitted new and material evidence to reopen 
the claim.  The December 1985 correspondence did serve to 
advise the veteran of the denial of service connection for a 
psychiatric disorder, but not of his appellate rights.  As 
such, his 1984 claim for service connection for a psychiatric 
disorder has remained in an open status and this is the claim 
which is now before the Board.  

The veteran has reported that from October 1951 to December 
1951, in the course of service, he was treated at Camp Carson 
Hospital, Colorado, for a nervous disorder.  In a December 
1993 statement the veteran informed that his mental illness 
began while he was in the U.S. Air Force, with 
hospitalization at the Air Force Base in Colorado Springs, 
Colorado, in 1951 and 1952.  

The RO made multiple attempts to obtain the veteran's service 
medical records including records of the veteran's reported 
hospitalization at Camp Carson Hospital, Colorado from 
October to December, 1951.  Responses from the National 
Personnel Records Center have established that any service 
medical records at that facility for the veteran were 
destroyed in a fire in July 1973, and there were no sick or 
morning reports or Surgeon General Office clinical records 
which currently exist for the veteran.  A reply from the U.S. 
Army Medical Department, Fort Carson, Colorado, dated in 
March 1999, informed that there were no records of the 
veteran on file at that facility.  

The veteran was hospitalized at the VA hospital in 
Coatesville, Pennsylvania from December 1983 to October 1984 
and from November 1985 to December 1985 for treatment of a 
psychosis and summaries and clinical records referable to 
these hospitalizations are in the claims folder.  In November 
1993 the veteran reported treatment at Cooper Hospital in 
1968, 1979, and 1980, and at Acora State Hospital in Winslow, 
New Jersey, in 1979 and 1980.  In January 1994 the RO sent 
the veteran authorizations to sign for release of these 
private medical records with a copy sent to his 
representative.  The signed authorization forms have not been 
returned to the RO.  The Board will request no further action 
of the RO in this regard unless authorization forms are 
returned.  

The RO in May 1997 appropriately requested that the Social 
Security Administration provide copies of administrative 
determinations awarding disability benefits, and copies of 
all medical records underlying such decisions.  Such records 
were received from the Social Security Administration in 
October 1997, and accordingly no further inquiry need be 
directed to that Administration.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  Pursuant to the Veterans Claims Assistance Act of 
2000, the veteran should be accorded a VA examination to 
ascertain whether his psychiatric disorder is related to 
service.   

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of his psychiatric disorder.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that an acquired psychiatric disorder 
developed in service, or whether a 
psychosis was manifest within one year 
after discharge from service, or whether 
any current psychiatric pathology is 
otherwise related to service.

2.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a psychiatric disorder on the merits 
and on a de novo basis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


